SANDSTROM, Justice.
[¶ 1] G.R.H. appeals from an order involuntarily committing him to the care and custody of the executive director of the Department of Human Services as a sexually dangerous individual. He argues the evidence was insufficient to support the order, his commitment as a sexually dangerous individual violates the due process and double jeopardy provisions of the state and the federal constitutions, and the denial of a judicial determination of his least restrictive treatment also violates due process and double jeopardy. We affirm.
I
[¶ 2] In 1994, G.R.H., then 19 years old, was convicted in Ward County of gross sexual imposition for sexual acts with a victim less than fifteen years old and sentenced to ten years in the North Dakota State Penitentiary, with six years suspended. In 1997, G.R.H. was released from custody and placed on probation. In 1998, the court revoked G.R.H.’s probation for the gross sexual imposition conviction and ordered him incarcerated for 90 days, with the balance of his sentence suspended. Within 20 days after G.R.H. was released from custody in January 1999, he was charged in Burleigh County with corruption or solicitation of a minor for engaging in a sexual act with a minor who was older than 15 when he was at least 22; with delivery of alcohol to a minor; and with failure to register as a sexual offender. G.R.H. pled guilty to those charges, and the district court revoked his probation for the 1994 conviction for gross sexual imposition.
[¶ 3] Before G.R.H.’s release from custody in 2004, the Ward County State’s Attorney petitioned to commit him as a sexually dangerous individual under N.D.C.C. ch. 25-03.3. The district court found probable cause to believe G.R.H. was a sexually dangerous individual and transferred him to the North Dakota State Hospital for further evaluation. See N.D.C.C. § 25-03.3-11. G.R.H. was evaluated by two psychologists at the State Hospital, and he also received an independent evaluation by a third psychologist. See N.D.C.C. § 25-03.3-12. After a subsequent commitment hearing under N.D.C.C. § 25-03.3-13, the district court decided G.R.H. was a sexually dangerous individual under N.D.C.C. § 25-03.3-01(8), finding he “has engaged in sexually predatory conduct and has a congenital or acquired condition that is manifested by an anti-social personality disorder that makes *590[him] likely to engage in further acts of sexually predatory conduct which constitutes a danger to the physical or mental health or safety of others.” The court committed G.R.H. to the care, custody, and control of the executive director of the Department of Human Services. See N.D.C.C. § 25-03.3-13.
[¶ 4] G.R.H. appealed, and while his appeal was pending, we granted his motion for a remand to the district court for a supplemental hearing. At the supplemental hearing, G.R.H. argued committing him as a sexually dangerous individual was unconstitutional, given his diagnosis of antisocial personality disorder and his ability to control his behavior. He also argued he was unconstitutionally denied a judicial determination of his least restrictive treatment. After an evidentiary hearing, the district court confirmed its prior commitment order. The court construed N.D.C.C. § 25-03.3-01(8) to mean an individual subject to commitment as a sexually dangerous individual must have serious difficulty controlling his or her behavior. The court found G.R.H. suffers from a serious lack of ability to control his behavior, and confirmed its prior decision that he was a sexually dangerous individual. The court also construed N.D.C.C- § 25-03.3-13 to require the executive director of the Department of Human Services, and not the court, to decide the least restrictive form of treatment for a sexually dangerous individual.
[¶ 5] The district court had jurisdiction under N.D. Const. art. VI, § 8 and N.D.C.C. § 25-03.3-02. G.R.H.’s appeal is timely under N.D.C.C. § 25-03.3-19. This Court has jurisdiction under N.D. Const. art. VI, §§ 2 and 6, and N.D.C.C. § 25-03.3-19.
II
[¶ 6] Chapter 25-03.3, N.D.C.C, authorizes the involuntary civil commitment of a sexually dangerous individual, which is defined in N.D.C.C. § 25-03.3-01(8) to mean:
[A]n individual who is shown to have engaged in sexually predatory conduct and who has a congenital or acquired condition that is manifested by a sexual disorder, a personality disorder, or other mental disorder or dysfunction that makes that individual likely to engage in further acts of sexually predatory conduct which constitute a danger to the physical or mental health or safety of others.
That definition requires three elements before a person may be involuntarily committed as a sexually dangerous individual: (1) the individual has engaged in sexually predatory conduct; (2) the individual has a congenital or acquired condition that is manifested by a sexual disorder, a personality disorder, or other mental disorder or dysfunction; and (3) the disorder makes the individual likely to engage in further acts of sexually predatory conduct which constitute a danger to the physical or mental health or safety of others. “Sexually predatory conduct” includes engaging in a sexual act or sexual contact with a victim less than fifteen years old, or with a minor victim when the actor is an adult. N.D.C.C. § 25-03.3-01(9)(a)(4) and (7).
III
[¶ 7] G.R.H. does not dispute that an anti-social personality disorder is a personality disorder under the definition of a sexually dangerous individual in N.D.C.C. § 25-03.3-01(8). He argues, however, there is insufficient evidence he suffers from an anti-social personality disorder, because all three psychologists testified that a diagnosis of an anti-social personality disorder requires personality traits to be inflexible and all three psychologists *591acknowledged his behavior had improved in recent years. He claims his behavior at the State Hospital has been exemplary, and he has exhibited none of the patterns of behavior which form the basis for a diagnosis of anti-social personality disorder while he has been at the State Hospital. He also claims a diagnosis of antisocial personality disorder requires a pervasive pattern of disregard for rights to begin in childhood or early adolescence, and the only evidence that his behavior began in his childhood or early adolescence was that he ran away from home and had problems with his mother. He claims there is insufficient evidence he suffers from a personality disorder as required by N.D.C.C. § 25-03.3-01(8).
[¶ 8] We apply “a modified clearly erroneous” standard of review to commitments of sexually dangerous individuals under N.D.C.C. ch. 25-03.3. In the Interest of D.V.A., 2004 ND 57, ¶ 7, 676 N.W.2d 776; In the Interest of M.B.K., 2002 ND 25, ¶ 9, 639 N.W.2d 473; In the Interest of M.D., 1999 ND 160, ¶ 34, 598 N.W.2d 799. We will affirm a district court’s commitment order unless the order is induced by an erroneous view of the law, or we are firmly convinced the order is not supported by clear and convincing evidence. D.V.A., at ¶ 7; M.B.K., at ¶ 9; M.D., at ¶ 34.
[¶ 9] At both evidentiary hearings, all three psychologists testified they diagnosed G.R.H. with an anti-social personality disorder. G.R.H.’s claim that his behavior had improved while in a controlled environment at the State Hospital does not preclude a finding of an antisocial personality disorder. His “improvement” may be laudable and eventually may lead to a determination that he is not a sexually dangerous individual, but the issue for the district court and this Court is whether this record adequately supports the diagnosis of an anti-social personality disorder. Under our modified clearly erroneous standard of review, we conclude the district court’s finding is supported by clear and convincing evidence and is not clearly erroneous.
IV
[¶ 10] G.R.H. nevertheless argues that, given his diagnosis of anti-social personality disorder and his ability to control his behavior, his commitment as a sexually dangerous individual violates the due process and double jeopardy provisions of the state and federal constitutions. G.R.H. argues his commitmept violates due process and double jeopardy under Kansas v. Hendricks, 521 U.S. 346, 117 S.Ct. 2072, 138 L.Ed.2d 501 (1997) and Kansas v. Crane, 534 U.S. 407, 122 S.Ct. 867, 151 L.Ed.2d 856 (2002), because his only potential disorder is an anti-social personality disorder and there was no evidence he cannot control his behavior. Relying on Crane, he claims his diagnosis of an anti-social personality disorder is not distinguishable from the rudimentary form of that disorder found in the dangerous but typical recidivist convicted in an ordinary criminal case. He claims the evidence about his disorder does not establish a special and serious lack of ability to control his behavior under Crane.
[¶ 11] In Hendricks, the United States Supreme Court considered a substantive due process challenge to the provisions of Kansas’ Sexually Violent Predator Act, which authorized involuntary civil commitment of persons who, due to a mental abnormality or a personality disorder, were likely to engage in predatory acts of sexual violence. 521 U.S. at 350, 117 S.Ct. 2072. The Court held the Act’s definition of “mental abnormality” satisfied substantive due process. Id. at 356, 117 S.Ct. 2072. The Court said states may provide *592for involuntary civil commitment of people who are unable to control their behavior and pose a danger to public health and safety, provided the confinement takes place under proper procedures and.eviden-tiary standards. Id. at 357, 117 S.Ct. 2072. The Court said the Kansas statute satisfied those standards, because it required evidence of past sexually violent behavior and a present mental condition that creates a likelihood of such conduct in the future if the person is not confined. Id. The Court explained the Kansas statute required a finding of future dangerousness linked to the existence of a “mental abnormality” or “personality disorder” that made it difficult, if not impossible, for the person to control his or her dangerous behavior, which narrowed the class of persons eligible for confinement to those who are unable to control .their dangerousness. Id. at 358, 117 S.Ct. 2072. The Court further explained the nomenclature used as the standard for civil commitment was not controlling; rather, the common thread was the individual’s inability to control his or her dangeróusness. Id. at 359-60, 117 S.Ct. 2072. The Court said án individuars lack of volitional control, coupled with a prediction of future dangerousness, distinguished that individual from other dangerous persons more properly dealt with exclusively through criminal proceedings. Id. at 360, 117 S.Ct. 2072.
[¶ 12] In Crane, the United States Supreme Court again considered a substantive due process challenge to the Kansas law in the context of the Kansas Supreme Court’s determination that Hendricks required the State to prove the committed individual was completely unable to control his behavior. Crane, 534 U.S. at 409-15; 122 S.Ct. 867. The Court held that Hendricks did not require a total or complete lack of control. Crane, at 411, 122 S.Ct. 867. The Court said most severely ill people retain some ability to control their behavior and the insistence upon absolute lack of control would risk barring the civil commitment of highly dangerous persons suffering severe mental abnormalities. Id. at 412, 122 S.Ct. 867. The Court said, however, the Constitution does not permit commitment as a dangerous sexual offender without any lack-of-control determination and recognized the constitutional significance of distinguishing a dangerous sexual offender subject to civil commitment from other dangerous persons who are more properly dealt with exclusively through criminal proceedings. Id. The Court explained that distinction was neees-s'ary to prevent civil commitment from becoming a mechanism for retribution or general deterrence, which are functions of criminal law and not civil commitment. Id. The Court held lack of control for civil commitment purposes meant there must be proof of serious difficulty in controlling behavior, which must be sufficient to distinguish the dangerous sexual offender, whose serious mental illness, abnormality, or disorder subjects him to civil commitment, from the dangerous but typical recidivist convicted in the ordinary criminal case. Id. In reaching that conclusion, the Court again emphasized that states have considerable leeway to define mental abnormalities and personality disorders that make an individual eligible for involuntary civil commitment. Id.
[¶ 13] Crane and Hendricks reject the idea that due process requires a total or complete lack of control for involuntary civil commitment of a sexually dangerous individual; rather, they require “proof of serious difficulty in controlling behavior.” Crane, 534 U.S. at 413, 122 S.Ct. 867. See Hendricks, 521 U.S. at 358, 117 S.Ct. 2072. Other courts have applied Crane and construed laws for involuntary civil commitment of sexually dangerous individuals to require a nexus between a disorder and *593future dangerousness, which, in turn, provides proof that the individual has serious difficulty controlling his or her behavior. See In re Matter of Leon, 204 Ariz. 15, 59 P.3d 779, 787 (2002); People v. Williams, 31 Cal.4th 757, 3 Cal.Rptr.3d 684, 74 P.3d 779, 790-92 (2003), cert. denied, 540 U.S. 1189, 124 S.Ct. 1431, 158 L.Ed.2d 98 (2004); In re Detention of Varner, 207 Ill.2d 425, 279 Ill.Dec. 506, 800 N.E.2d 794, 798-99 (2003), cert. denied, 540 U.S. 1225, 124 S.Ct. 1519, 158 L.Ed.2d 164 (2004); State v. Gibson, 187 Or.App. 207, 66 P.3d 560, 566-67 (2003); In re Commitment of W.Z., 173 N.J. 109, 801 A.2d 205, 216 (2002); In re Treatment and Care of Luckabaugh, 568 S.E.2d 338, 349 (S.C.2002); In re Commitment of Almaguer, 117 S.W.3d 500, 505-06 (Tex.App.2003); Shivaee v. Virginia, 270 Va. 112, 613 S.E.2d 570, 576, cert. denied, — U.S. —, 126 S.Ct. 626, 163 L.Ed.2d 509 (2005); In re Detention of Thorell, 149 Wash.2d 724, 72 P.3d 708, 715-16 (2003), cert. denied, 541 U.S. 990, 124 S.Ct. 2015, 158 L.Ed.2d 496 (2004); In re Commitment of Laxton, 2002 WI 82, ¶¶ 21-22, 254 Wis.2d 185, 647 N.W.2d 784.
[¶ 14] In Laxton, 2002 WI 82, ¶¶ 21-22, 254 Wis.2d 185, 647 N.W.2d 784, the Wisconsin Supreme Court offered a typical explanation of that nexus:
[T]he required proof of lack of control, therefore, may be established by evidence of the individual’s mental disorder and requisite level of dangerousness, which together distinguish a dangerous sexual offender who has serious difficulty controlling his or her behavior from a dangerous but typical recidivist.
Wisconsin [Stat.] ch. 980 [ (1997-98) ] satisfies this due process requirement because the statute requires a nexus between the mental disorder and the individual’s dangerousness. Proof of this nexus necessarily and implicitly involves proof that the person’s mental disorder involves serious difficulty for the person to control his or her behavior. The definition of a sexually violent person requires, in part, that the individual is “dangerous because he or she suffers from a mental disorder that makes it substantially probable that the person will engage in acts of sexual violence.” Wis. Stat. § 980.01(7) (emphasis added). As we recognized in [State v.] Post, [197 Wis.2d 279, 541 N.W.2d 115 (Wis.1995),] these statutory requirements do not sweep too broadly. The nexus — linking a mental disorder with dangerousness by requiring that the mental disorder predispose the individual to engage in acts of sexual violence — narrowly tailors the scope of ch. 980 to those most dangerous sexual offenders whose mental condition predisposes them to re-offend.
[¶ 15] The interpretation of N.D.C.C. ch. 25-03.3 is a question of law, which is fully reviewable on appeal. See Ash v. Traynor, 2000 ND 75, ¶ 4, 609 N.W.2d 96. The primary purpose of statutory construction is to ascertain the legislature’s intent. Douville v. Pembina County Water Res. Dist., 2000 ND 124, ¶ 9, 612 N.W.2d 270. In ascertaining legislative intent, we look first to the words used in the statute, giving them their plain, ordinary, and commonly understood meaning. Id. If the plain language of a statute is clear and unambiguous, the letter of the statute cannot be disregarded under the pretext of pursuing its spirit because legislative intent is presumed clear from the face of the statute. County of Stutsman v. State Historical Soc’y, 371 N.W.2d 321, 325 (N.D.1985). If the language of a statute is ambiguous, however, a court may resort to extrinsic aids, including legislative history, to interpret the statute. Id. We construe statutes to avoid constitutional infirmities. Kjolsrud v. *594MKB Mgmt. Corp., 2003 ND 144, ¶ 7, 669 N.W.2d 82.
[¶ 16] North Dakota law defines a “sexually dangerous individual” as an individual who has engaged in sexually predatory conduct and has a congenital or acquired condition that is manifested by a sexual disorder, a personality disorder, or other mental disorder or dysfunction that makes the individual likely to engage in further acts of sexually predatory conduct which constitute a danger to the physical or mental health or safety of others. N.D.C.C. § 25-03.3-01(8). Under that definition, the requisite disorder or dysfunction must make the individual likely to engage in further acts of sexually predatory conduct which constitute a danger to the physical or mental health or safety of others. We have said “likely to engage in further acts of sexually predatory conduct” means the individual’s propensity towards sexual violence is of such a degree as to pose a threat to others. M.B.K, 2002 ND 25, ¶ 18, 639 N.W.2d 473. The plain language in our statute thus requires a causal relationship or nexus between an individual’s disorder and dangerousness which establishes a likelihood of re-offending.
[¶ 17] Chapter 25-03.3, N.D.C.C., was enacted in 1997. See 1997 N.D. Sess. Laws eh. 243. The legislative history for the definition of sexually dangerous individual also confirms that the language of our statute requires a causal relationship or nexus between an individual’s disorder and dangerousness, because the individual “must be diagnosed with a mental disorder which can be tied by expert testimony to the individual’s inability to control his or her behavior and which would, therefore, likely result in further sexually predatory conduct.” See Hearing on H.B. 1047 Before the House Judiciary Comm., 55th N.D. Legis. Sess. (Jan. 14, 1997) (section-by-section analysis prepared by Office of Attorney General); Hearing on H.B. 1097 Before the Senate Judiciary Comm., 55th N.D. Legis. Sess. (March 5, 1997) (section-by-section analysis prepared by Office of Attorney General). As originally introduced, the definition of sexually dangerous individual required the individual to have a “mental disorder,” which was based on the American Psychiatric Association’s Diagnostic and Statistical Manual of Mental Disorders (4th ed-Rev.) (1994), and which was separately defined in the statute to mean “a congenital or acquired condition that is manifested by a sexual disorder, a personality disorder, or other mental disorder or dysfunction.” Hearing on H.B. 1047 Before the House Judiciary Comm., 55th N.D. Legis. Sess. (Jan. 14, 1997) (section-by-section prepared by Office of Attorney General). The legislative history for that provision indicates that the definition of mental disorder referenced disorders manifested by a lack of self-control. Id. During the legislative process, the definition of a sexually dangerous individual was amended to its current form in response to a concern that the original definition of “mental disorder” was circular because it included the term “mental disorder.” Hearing on H.B. 1047 Before the Senate Judiciary Comm., 55th N.D. Legis. Sess. (March 5, 1997) (section-by-section prepared by Office of Attorney General). The legislative history, however, indicates that amendment continued the intent that the “individual must be diagnosed with a mental disorder which can be tied by expert testimony to the individual’s inability to control his or her behavior and which would, therefore, likely result in further sexually predatory conduct.” Id.
[¶ 18] Consistent with the language in our statute and to avoid any possible constitutional infirmity, we construe the definition of a sexually dangerous individual to mean that proof of a nexus between the *595requisite disorder and dangerousness encompasses proof that the disorder involves serious difficulty in controlling behavior and suffices to distinguish a dangerous sexual offender whose disorder subjects him to civil commitment from the dangerous but typical recidivist in the ordinary criminal case. We conclude that nexus between the requisite disorder and future dangerousness satisfies the due process requirements of Crane.
[¶ 19] At the supplemental evi-dentiary hearing on remand, the State’s two expert psychologists testified G.R.H. suffers from a serious lack of ability to control his behavior. The district court found clear and convincing evidence that G.R.H. has a serious lack of ability to control his behavior. Under our modified clearly erroneous standard of review, we conclude the district court’s finding is supported by clear and convincing evidence and is not clearly erroneous. We therefore reject G.R.H.’s claim that his commitment as a sexually dangerous individual violates due process under Crane.
V
[¶ 20] G.R.H. argues his commitment violates double jeopardy. In Interest of M.D., this Court held N.D.C.C. ch. 25-03.3 creates a civil procedure for involuntary commitment of sexually dangerous individuals and does not violate double jeopardy. 1999 ND 160, ¶¶ 24-31, 598 N.W.2d 799. See also Hendricks, 521 U.S. at 360-70, 117 S.Ct. 2072 (holding Kansas statute was not criminal proceeding and did not violate double jeopardy). Our interpretation of N.D.C.C. ch. 25-03.3 is consistent with Crane and Hendricks, and our decision in M.D. is dispositive of G.R.H.’s double jeopardy argument.
VI
[¶ 21] G.R.H. argues the denial of a judicial determination of alternatives for his least restrictive treatment violates due process and double jeopardy. Under N.D.C.C. § 25-03.3-13, if the district court finds an individual to be a sexually dangerous individual, the court shall commit the individual to the care, custody, and control of the executive director of the Department of Human Services, and “the executive director shall place the [individual] in an appropriate facility or program at which treatment is available. The appropriate treatment facility or program must be the least restrictive available treatment facility or program necessary to achieve the purposes” of N.D.C.C. ch. 25-03.3.
[¶ 22] The plain language of N.D.C.C. § 25-03.3-13 authorizes the court to commit a sexually dangerous individual to the care, custody, and control of the executive director of the Department of Human Services and authorizes the executive director to place a sexually dangerous individual in an appropriate facility or program for treatment, which must be the least restrictive available treatment facility or program necessary to achieve the purposes of N.D.C.C. ch. 25-03.3. Those statutory provisions require the executive director, not the court, to make that decision. We conclude the district court correctly interpreted the plain language of N.D.C.C. § 25-03.3-13 to authorize the executive director to decide the least restrictive available treatment for a sexually dangerous individual.
[¶ 23] G.R.H. claims if a court is prohibited from determining the least restrictive treatment for a sexually dangerous individual, N.D.C.C. ch. 25-03.3 is unconstitutional because it does not provide for judicial review of the least restrictive alternative determination in violation of the due process and double jeopardy clauses of the state and federal constitutions. He claims the law violates double jeopardy because *596the failure to provide due process safeguards negates the civil nature of the law.
[¶ 24] Due process “requires that the conditions and duration of confinement ... bear some reasonable relation to the purpose for which persons are committed.” Seling v. Young, 531 U.S. 250, 265, 121 S.Ct. 727, 148 L.Ed.2d 734 (2001) (citing Foucha v. Louisiana, 504 U.S. 71, 79, 112 S.Ct. 1780, 118 L.Ed.2d 437 (1992) and Youngberg v. Romeo, 457 U.S. 307, 324, 102 S.Ct. 2452, 73 L.Ed.2d 28 (1982)). Chapter 25-03.3, N.D.C.C., requires sexually dangerous individuals to be treated in the least restrictive manner necessary to treat the individual and to protect society, and the issue in this case is whether a determination of that issue by the executive director satisfies procedural due process. Procedural due process requires fundamental fairness, which, at a minimum, necessitates notice and a meaningful opportunity for a hearing appropriate to the nature of the case. Gray v. North Dakota Game & Fish Dep’t, 2005 ND 204, ¶ 28, 706 N.W.2d 614.
[¶ 25] Under N.D.C.C. ch. 25-03.3, a person alleged to be a sexually dangerous individual is entitled to a panoply of pre-commitment and post-commitment procedures that are sufficient to provide the individual with due process. A person committed as a sexually dangerous individual is entitled to certain post-commitment procedures in N.D.C.C. §§ 25-03.3-17 and 25-03.3-18, including the least restrictive treatment and an annual examination and report to the committing court. At the time of the annual examination, the committed individual has the right to have an expert examine the individual, and, if the individual is indigent, the court shall appoint a qualified expert to examine the committed individual and report to the court. N.D.C.C. § 25-03.3-17(2). The court may order further examination and investigation of the committed individual and the court may set a further hearing at which the committed individual is entitled to be present and to have the benefit of the protections afforded at the original commitment proceeding. N.D.C.C. § 25-03.3-17(4). See M.D., 1999 ND 160, ¶ 28, 598 N.W.2d 799. The executive director may petition a committing court at any time for the discharge of the committed individual. N.D.C.C. § 25-03.3-17(5). The executive director annually shall provide the committed individual with written notice that the individual has a right to petition the court for discharge. N.D.C.C. § 25-03.3-18(1). If a committed individual files a petition for discharge and has not had a hearing under N.D.C.C. §§ 25-03.3-17 and 25-03.3-18 during the preceding year, the committed individual has a right to a hearing on the petition for discharge, at which the committed individual is entitled to be present and to have the benefit of the protections afforded at the original commitment proceeding. A committed individual has a right to appeal from an order of commitment or any order denying a petition for discharge. N.D.C.C. § 25-03.3-19.
[¶ 26] Section 25-03.3-24, N.D.C.C., deals with post-commitment community placement and was enacted in 2005. See 2005 N.D. Sess. Laws ch. 250. Under N.D.C.C. § 25-03.3-24, following commitment of a sexually dangerous individual, the executive director may conduct a risk management assessment of the individual for the purpose of determining whether the individual may be treated safely in the community on an outpatient basis. The executive director may place a committed individual in the community for treatment on an outpatient basis only by court order, and the executive director may petition the court at any time for community placement. Id. A court order for community *597placement is subject to enumerated restrictions and requirements. Id. The effect of the provisions for post-commitment community placement is that a court order for commitment as a sexually dangerous individual precludes outpatient treatment unless the court enters a subsequent order for outpatient treatment. See id.
[¶ 27] This record reflects that treatment as a sexually dangerous individual may take from seven to ten years, and an individual committed as a sexually dangerous individual is entitled to several post-commitment protections, including an annual review of the commitment and potential placement in outpatient treatment by court order. We conclude the procedures in N.D.C.C. ch. 25-03.3, which provide a person civilly committed as a sexually dangerous individual with pre-commitment and post-commitment safeguards designed to protect the person’s liberty interest as the person proceeds through the treatment process, satisfy procedural due process. We further conclude the provision authorizing the executive director to determine the least restrictive treatment does not negate the civil nature of the law and does not violate the double jeopardy provisions of the state and federal constitutions. M.D., 1999 ND 160, ¶¶ 24-31, 598 N.W.2d 799. We therefore hold the provision authorizing the executive director to determine the least restrictive treatment for a sexually dangerous individual does not violate due process or double jeopardy.
VII
[¶ 28] We affirm the commitment order.
[¶ 29] DALE V. SANDSTROM, DANIEL J. CROTHERS, and MARY MUEHLEN MARING, JJ., concur.